   0:20-cv-01099-JMC-PJG            Date Filed 12/22/20       Entry Number 44        Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  ROCK HILL DIVISION

David D. Wines,                                    )          C/A No. 0:20-1099-JMC-PJG
                                                   )
                               Plaintiff,          )
                                                   )                     ORDER
       v.                                          )
                                                   )
LPL Financial,                                     )
                                                   )
                               Defendant.          )
                                                   )

        This is a civil action filed by a pro se litigant. Under Local Civil Rule 73.02(B)(2) (D.S.C.),
pretrial proceedings in this action have been referred to the assigned United States Magistrate
Judge.

       The court’s docket reflects that Defendant LPL Financial was mailed a summons and
complaint by certified registered mail. LPL Financial has not filed an answer or otherwise
appeared in this case. However, the court sees no evidence that LPL Financial was properly served
pursuant to Rule 4(h) of the Federal Rules of Civil Procedure. Accordingly, Plaintiff is directed
to complete a Form USM-285 for the registered agent of the corporate entity she seeks to sue
or provide some other means of serving that defendant in compliance with Rule 4. A blank Form
USM-285 is attached to this order.

        Plaintiff is reminded that he must provide, and is responsible for, information sufficient to
identify the proper agent for service on the Form USM-285. The United States Marshal cannot
serve an inadequately identified defendant or registered agent.

        Therefore, Plaintiff is permitted, within fourteen (14) days from the date this order is
entered (plus three days for mail time), to complete and return a Form USM-285 with which
the Unites States Marshal Service can properly effect service of process, that sufficiently
identifies and locates the person or entity on whom service may be properly effected. This
document must be mailed to: Clerk of Court, 901 Richland Street, Columbia, South Carolina
29201. Failure to provide sufficient information for service of process in compliance with
applicable law may result in dismissal of the case under Rule 4(m).

TO THE CLERK OF COURT:

        The Office of the Clerk of Court is directed to mail a copy of this order and a blank Form
USM-285 to Plaintiff. The Plaintiff will have fourteen (14) days from the date this Order is entered
(plus three days for mail time) to submit an updated Form USM-285 to the Clerk of Court.




                                             Page 1 of 3
   0:20-cv-01099-JMC-PJG         Date Filed 12/22/20      Entry Number 44        Page 2 of 3




      IT IS SO ORDERED.


                                            __________________________________________
December 22, 2020                           Paige J. Gossett
Columbia, South Carolina                    UNITED STATES MAGISTRATE JUDGE

          Plaintiff’s attention is directed to the important warning on the next page.




                                          Page 2 of 3
   0:20-cv-01099-JMC-PJG           Date Filed 12/22/20       Entry Number 44        Page 3 of 3




      IMPORTANT INFORMATION . . . PLEASE READ CAREFULLY

           WARNING TO PRO SE PARTY OR NONPARTY FILERS
       All documents that you file with the court will be available to the public on the internet
through PACER (Public Access to Court Electronic Records) and the court’s Electronic Case
Filing System. CERTAIN PERSONAL IDENTIFYING INFORMATION SHOULD NOT
BE INCLUDED IN OR SHOULD BE REMOVED FROM ALL DOCUMENTS BEFORE
YOU SUBMIT THE DOCUMENTS TO THE COURT FOR FILING.

         Federal Rule of Civil Procedure 5.2, provides for privacy protection of electronic or paper
filings made with the court. Rule 5.2 applies to all documents submitted for filing, including
pleadings, exhibits to pleadings, discovery responses, and any other document submitted by any
party or nonparty for filing. Unless otherwise ordered by the court, a party or nonparty filer should
not put certain types of an individual’s personal identifying information in documents submitted
for filing to any United States District Court. If it is necessary to file a document that already
contains personal identifying information, the personal identifying information should be
“blacked out” or redacted prior to submitting the document to the Clerk of Court for filing. A
person filing any document containing their own personal identifying information waives the
protection of Rule 5.2(a) by filing the information without redaction and not under seal.

1. Personal information protected by Rule 5.2(a):

       (a) Social Security and Taxpayer Identification Numbers. If an individual’s Social
       Security number or a taxpayer identification number must be included in a document, the
       filer may include only the last four digits of that number.
       (b) Names of Minor Children. If the involvement of a minor child must be mentioned,
       the filer may include only the initials of that child.
       (c) Dates of Birth. If an individual’s date of birth must be included in a document, the
       filer may include only the year of birth.
       (d) Financial Account Numbers. If financial account numbers are relevant, the filer may
       include only the last four digits of these numbers.

2. Protection of other sensitive personal information—such as driver’s license numbers and alien
registration numbers—may be sought under Rule 5.2(d) (Filings Made Under Seal) and (e)
(Protective Orders).




                                            Page 3 of 3
